Name: Commission Regulation (EEC) No 784/82 of 1 April 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 82 Official Journal of the European Communities No L 89/19 COMMISSION REGULATION (EEC) No 784/82 of 1 April 1982 postponing die date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 984/81 , the date '1 November 1981 ' is hereby replaced by '1 January 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (*), as last amended by Regulation (EEC) No 416/82 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 November 1981 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 January 1982 ; Whereas its seems necessary to allow Italy to reserve certain quantities of meat held by its intervention agency for the sales provided for by Commission Regulation (EEC) No 2374/79 (4), as last amended by Regulation (EEC) No 41 3/82 (^ in respect of meat intended for certain welfare institutions and bodies ; Article 2 The Italian intervention agency is authorized to reserve certain quantities of the meat referred to in Article 1 for sale at prices fixed in advance to certain welfare institutions and bodies, pursuant to Regulation (EEC) No 2374/79, up to a limit of 1 100 tonnes for the period up to 31 May 1982. Article 3 This Regulation shall enter into force on 13 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p . 24. 0 OJ No L 96, 8 . 4. 1981 , p . 16 . 0 OJ No L 54, 25 . 2. 1982, p. 21 . 0 OJ No L 272, 30 . 10 . 1979, p . 16 . 0 OJ No L 54, 25 . 2 . 1982, p . 12 .